Exhibit 10.14

 



SHAREHOLDERS REPAYMENT PLAN

 

The shareholders Quan Ji and Qimei Li hereby make the following repayment plan
in relation to their loans from Anhui Renrenjia Solar Energy Co., Ltd.

 

Shareholder’s name Total amount of the loan
(as of  30/09/2014)

Repayment by 31/05/2015

(40% of the total )

Repayment by 30/06/2015

(60% of the total )

Quan Ji ￥39,848,541.03 ￥15,939,416.41 ￥23,909,124.62         Qimei  Li
￥39,571,286.17 ￥15,828,514.47 ￥23,742,771.7

 

This statement is hereby made.

 



Signatures:  Mr. Quan Ji   Mrs. Qimei Li       ANHUI RENRENJIA SOLAR ENERGY CO.
LTD



 

 

(official seal)

 

01/12/2014

 

 

 

 